UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7457



MICHAEL CHARLES WEASE,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-163-2)


Submitted:    November 19, 2002           Decided:     December 13, 2002


Before LUTTIG, MOTZ, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Charles Wease, Appellant Pro Se. Virginia Bidwell Theisen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael C. Wease, a state prisoner, seeks to appeal the

district court’s order dismissing his habeas corpus petition, 28

U.S.C. § 2254 (2000), as time-barred. The district court dismissed

the petition as untimely under 28 U.S.C. § 2244(d).

     To be entitled to a certificate of appealability, Wease must

make “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).          When a district court

dismisses     solely    on   procedural    grounds,    the    movant    “must

demonstrate    both    (1)   ‘that   jurists   of   reason   would    find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right,’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473 (2000)). Upon examination

of Wease’s petition, we cannot conclude that reasonable jurists

would find it debatable whether the district court correctly

concluded that the petition was untimely filed.              Accordingly, we

deny Wease’s motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.




                                                                     DISMISSED




                                      2